            Case 3:20-cv-02345-WHO Document 265 Filed 06/30/21 Page 1 of 2



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Katharine L. Malone (State Bar No. 290884)
     Christopher K.L. Young (State Bar No. 318371)
 3   Kyle P. Quackenbush (State Bar No. 322401)
     Anupama K. Reddy (State Bar No. 324873)
 4   JOSEPH SAVERI LAW FIRM, LLP
     601 California Street, Suite 1000
 5   San Francisco, California 94108
     Telephone: (415) 500-6800
 6   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 7            swilliams@saverilawfirm.com
              kmalone@saverilawfirm.com
 8            cyoung@saverilawfirm.com
              kquackenbush@saverilawfirm.com
 9            areddy@saverilawfirm.com
10   Interim Lead Counsel for Direct Purchaser Plaintiffs and the Proposed Class
11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14                                                          Case No. 3:20-cv-02345-WHO
     IN RE: JUUL LABS, INC. ANTITRUST
15   LITIGATION                                             NOTICE OF WITHDRAWAL OF COUNSEL;
                                                            [PROPOSED] ORDER
16   This Document Relates To:
17   ALL DIRECT PURCHASER ACTIONS
18

19

20

21

22   To the Clerk of Court and All Parties of Record:
23          PLEASE TAKE NOTICE that, as of June 30, 2021, Kyle P. Quackenbush withdraws his
24   appearance as counsel for Direct Purchaser Plaintiffs in the above-captioned litigation and requests that
25   his name be removed from the Court’s and the parties’ service lists. Mr. Quackenbush has departed
26   from Joseph Saveri Law Firm LLP and is no longer associated with the firm. Joseph R. Saveri, Steven N.
27   Williams, Christopher K.L. Young, Anupama K. Reddy, and Katharine L. Malone of Joseph Saveri Law
28


       Case No. 3:20-cv-02345-WHO                       1
                            NOTICE OF WITHDRAWAL OF COUNSEL; [PROPOSED] ORDER
            Case 3:20-cv-02345-WHO Document 265 Filed 06/30/21 Page 2 of 2



 1   Firm, LLP are each members of the Bar of this Court and will continue to serve as counsel of record for

 2   Plaintiff.

 3           Accordingly, it is hereby requested that the Court remove Mr. Quackenbush from the docket of

 4   this case and that his name and email address be removed from the service list that is on file with the

 5   Court in this action.

 6

 7   Dated: June 30, 2021                             By:          /s/ Joseph R. Saveri
                                                                      Joseph R. Saveri
 8
                                                      Joseph R. Saveri (State Bar No. 130064)
 9                                                    Steven N. Williams (State Bar No. 175489)
                                                      Katharine L. Malone (State Bar No. 290884)
10
                                                      Christopher K.L. Young (State Bar No. 318371)
11                                                    Kyle P. Quackenbush (State Bar No. 322401)
                                                      Anupama K. Reddy (State Bar No. 324873)
12                                                    JOSEPH SAVERI LAW FIRM, LLP
                                                      601 California Street, Suite 1000
13                                                    San Francisco, California 94108
14                                                    Telephone: (415) 500-6800
                                                      Facsimile: (415) 395-9940
15                                                    Email: jsaveri@saverilawfirm.com
                                                               swilliams@saverilawfirm.com
16                                                             kmalone@saverilawfirm.com
                                                               cyoung@saverilawfirm.com
17
                                                               kquackenbush@saverilawfirm.com
18                                                             areddy@saverilawfirm.com

19                                                    Interim Lead Counsel for Direct Purchaser Plaintiffs and
                                                      the Proposed Class
20

21

22   GOOD CAUSE APPEARING, it is so ORDERED.
23
     Dated: _________
24

25
                                                                  HONORABLE WILLIAM H. ORRICK
26                                                                United States District Judge

27

28


       Case No. 3:20-cv-02345-WHO                      2
                             NOTICE OF WITHDRAWAL OF COUNSEL; [PROPOSED] ORDER
